Case 1:19-po-00134 Document1 Filed on 05/24/19 in TXSD Page 1of1

 

 

 

 

 

United States District Court

 

 

Southern District of Texas
UNITED STATES OF AMERICA
Bemardo RICARDI-Lerma CRIMINAL COMPLAINT
Mexico
A203 586 056 CASE NUMBER 1:19-P0- 134

|, the undersigned complainant being duly sworn, state the following is true and correct to
the best of my knowledge and belief. On or about January 19, 2019 in

Cameron County, in the Southern District of Texas, the defendant being then and
there an alien, did, willfully, knowingly and unlawfully enter the United States at a time or
place other than designated by an Immigration Officer,

in violation of Title 8 United States Code, Section 1325(a)(1).

| further state that | am a Deportation Officer and this complaint is based on the
following facts:

The defendant was apprehended in Olmito, Texas on May 23, 2019. The defendant is a
citizen of Mexico who entered the United States illegally by wading across the Rio
Grande River at or near Brownsville, Texas on or about January 19, 2019, thus
avoiding immigration inspection.

Continued on the attached sheet and made part hereof: [_]ves [x]No

Defendant has $53.14
\S\ Alfonso Lemming

Signature of Complainant

 

 

 

Alfonso Lemming Deportation Officer
Sworn to before me and subscribed in my presence, Name and Title of Complainant
May 24, 2019 at Brownsville, Texas
Date City and State

Ignacio Torteya III U.S. Magistrate Judge
Name and Title of Judicial Officer Signature of Judicial Officer

 
